Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-12 are allowable.

The following is an examiner’s statement of reasons for allowance: the recitation of a vertically folding barrier gate arm comprising a motor housing having a rotating bracket, an elongate first segment having one end attached to the rotating bracket of the motor housing with the rotating bracket providing 90 degree rotation of the first segment between a closed horizontal position and an open vertical position, an elongate second segment having an end that is pivotally connected to the distal end of the first segment with a pivot hinge connecting the two with the second segment rotating from 0 degree to about 180 degree relative to the first segment between open and closed positions, an offset plate affixed to the motor housing, an extension set having an end pivotally attached to the offset plate extending in a distal direction above the rotation bracket, a compound multi-articulated hinge located above the pivot hinge and connecting the extension set to an outer offset bracket at the proximal end of the second segment and wherein  the second segment extends horizontally and forms a 180 degree angle with the first segment when the first segment is in a closed horizontal position and the second segment extends vertically downward and from an angle of about 0 degrees with the first segment when the first segment is in the open vertical position is seen as an unobvious improvement over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/Primary Examiner, Art Unit 3634